Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the non-final Office action for the serial number 16/341,155, AN ADJUSTABLE TILT MECHANISM, filed on 4/11/19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-10, 21-22 and 30 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent Application Publication # 2011/0194203 to Foote et al.
	Foote et al. teaches a mechanism comprising a housing (21) defining a tilt axis and an adjustment axis oriented perpendicular and non-intersecting relative to the tilt axis.  The housing is being configured to be coupled to at least one object (16).  The mechanism includes a torque adjustment assembly at least partially disposed within the housing.  The torque adjustment assembly includes an adjuster (26g, 26e, 26d) positioned for rotation about the adjustment axis defined by the housing, a gear (28a-28b) positioned for rotation about the tilt axis defined by the housing.  A biasing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        2/4/22